May 1, 2012 Securities and Exchange Commission treet NE Washington, DC 20549 Subj:Variable Annuity Account VIII File Nos. 033-85592 and 811-08836 Dear Sir or Madam: In accordance with the provisions of Rule497(j) under the Securities Act of 1933, please accept this letter as certification that the Prospectus and Statement of Additional Information for Variable Annuity AccountVIII does not differ from that contained in Post-Effective Amendment No.20 under the Securities Act of 1933 and Post-Effective Amendment No. 39 under the Investment Company Act of 1940.This Post-Effective Amendment was filed electronically on April30, 2012. If you have any questions concerning this filing, please contact me at (785)438-3321 or Elisabeth Bentzinger at (202) 383-0717. Sincerely, CHRIS SWICKARD Chris Swickard Vice President and Associate General Counsel Security Benefit Life Insurance Company
